Exhibit PIPELINE EASEMENT AGREEMENT This Pipeline Easement Agreement (this “Agreement”) is executed by and among SEMGROUP ENERGY PARTNERS, L.L.C., a Delaware Limited Liability Company ("SGLP"), and SEMGROUP CRUDE STORAGE, L.L.C., a Delaware limited liability Company ("SGCS") (collectively referred to herein as "Grantor"), and WHITE CLIFFS PIPELINE, L.L.C., a Delaware limited liability company ("Grantee"); WHEREAS, SGLP is the owner of record of certain real property located in Payne County, State of Oklahoma, described more fully in Exhibit B attached hereto (the "SGLP Property"); and WHEREAS, SGCS is the owner of record of certain real property located in Payne County, State of Oklahoma, described more fully in Exhibit C attached hereto (the "SGCS Property"); and WHEREAS, SemCrude, L.P., SemGroup, L.P., SemMaterials, L.P. and SemManagement, L.L.C. and SemGroup Energy Partners, L.P., SGLP, SemGroup Crude Storage, L.L.C., SemPipe G.P., L.L.C., SemPipe, L.P., SemMaterials Energy Partners, L.L.C. and SGLP Asphalt, L.L.C. have entered into a Master Agreement, dated as of the date hereof (the “Master Agreement”); NOW, THEREFORE, for and in consideration of Ten Dollars and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, SGLP and SGCS do hereby grant, bargain, sell and convey unto Grantee the following non-exclusive easements over and across their respective properties and premises situated in Payne County, Oklahoma, more particularly described on
